Fourth Court of Appeals
                                San Antonio, Texas
                                       April 1, 2020

                                    No. 04-19-00314-CR

                                  Robert M. CASILLAS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR1399
                          Honorable Laura Parker, Judge Presiding


                                      ORDER

       On March 24, 2020, this court ordered the oral argument scheduled at 2:00 p.m. on
Wednesday, April 8, 2020 before a panel consisting of Justice Luz Elena Chapa, Justice Beth
Watkins, and Justice Liza A. Rodriguez cancelled, and the submission date withdrawn. After
reconsideration, this appeal is advanced for ON BRIEFS submission on April 22, 2020 before a
panel consisting of Justice Luz Elena Chapa, Justice Beth Watkins, and Justice Liza A.
Rodriguez.

       It is so ORDERED on April 1, 2020.


                                                             PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court